Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Allowable Subject Matter

Claims 26 and 56-76 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search Janni et al. (US20130094717A1) (hereinafter Janni) [cited in the IDs filed by the applicant] does not teach nor suggest in detail the limitations: 
As to claim 26, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the spectral filter array is optically aligned with the image capture array, and wherein the spectral filter array is sensitive to at least two pre- selected bandwidth portions of the electromagnetic spectrum which provide spectral information effective to identify the target substance; and b) using the simultaneously captured, spectrally filtered images to generate an output indicative of a presence and one or more locations of the target substance in the field of view” along with all other limitations of the claim. 
Janni only teaches: FIG. 2 provides an example of the effectiveness of this algorithm. When the calculated "mask" matrix was applied to a hyperspectral image of a corn plant (left panel), it marked a "plant pixel" as light grey and did not alter any "non-plant pixel" (right panel)…¶0065; FIG. 4. The mask was then applied to the original image resulting in the object image in the right pane of FIG. 4 where the mid-rib is the only portion of the image that is observed. Other methods using red edge detection were more sensitive to the pixels that resulted from the specular reflection and were not from the midrib than the PLSDA derived mask…¶0068.

Claims 56-76 are allowable due to their dependencies. 
The closest references, Janni et al. and Brand et al. (US 20070232930 A1) [cited in the IDs filed by the applicant]  alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886